DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/2/2021 has been entered.
Applicants' arguments, filed 8/2/21, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103--Previous
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 15, 17-20 remain rejected under 35 U.S.C. 103 as being unpatentable over Vickers et al., (US 8,653,029, cited in IDS) in view of Daculsi et al., (Biomaterials 2008).
Vickers et al. teaches a bone implant material comprising “ceramic granules such as calcium phosphate granules” (Abstract).
	The granules are taught to be “biphasic”, e.g. “about 15 percent hydroxyapatite and about 85% beta-tricalcium phosphate” (col. 3, lines 30-33), as per claim 18, where “hydroxyapatite has a calcium to phosphate ratio of approximately 1.67, which is generally the same as the calcium to phosphate ratio in natural bone structure” (col. 3, lines 3-8), as per claim 20.  Here the granules suffice as crystalline, as per claim 19, insofar as they comprise hydroxyapatite.

	The reference anticipates the claimed average diameter from about 50 µm to 800 µm, insofar as the reverence teaches, “at least 50%, at least 60%, at least 70%, at least 80%, at least 90%, at least 95% or all of the granules have a size range between 50 microns and 500 microns” (col. 3, lines 40-43).  The particles may also have “a size range between 500 microns and 3 mm” (Id. lines 58-60).
		
Vickers et al. does not teach concave shapes (claim 16), surface area (claim 17), nor microporosity for the granules.

	Daculsi et al. provides a review of biphasic calcium phosphate ceramics and other related biomaterials for bone grafts (Summary at p. 2).
	It teaches that the fundamental properties of biocermaics for optimum performance of bioceramic-cell interaction, bioceramic resorption, the bioceramic-tissue interface and new bone formation are macroporosity and microporosity (p. 4, 3rd paragraph).
	Concerning pore size, Daculsi et al. teaches, “Idealy, pore size for a bioceramic material should be similar to that of bone.  It has been demonstrated that microporosity (diameter < 10 µm) allows body fluid circulation whereas macroporosity (diameter > 100 µm) provides a scaffold for bone-cell colonization” (p. 5, 3rd paragraph).
	Macropores, apparently, would have provided “a plurality of concave shapes each having a diameter of from about 400 to about 600 microns”.
	Concerning surface area, Daculsi et al. teaches, “Microporosity of at least 20% with a specific surface area of more than 2 m2/g is required for optimal BCP [biphasic calcium phosphate] efficacy” (p. 5, 2nd paragraph).
	Concerning an interconnected porous structure, Daculsi et al. teaches in the introduction to macroporosity and microporosity, “Two physical properties of interconnecting macroporosity and appropriate microporosity” (p. 4, 3rd full paragraph).

	It would have been obvious to a person having ordinary skill in the art at the time of applicant’s filing for the biphasic ceramic calcium phosphate granules of Vickers et al. to have concave shapes, a microporosity, and a BET surface area between about 0.2 to about 10 m2/g, since macro, micropores and surface area are fundamentally important for biphasic ceramic calcium phosphate granules, as taught by Daculsi et al.  The artisan would have been motivated to optimize these features based on performance of bioceramic-cell interaction, bioceramic resorption, the bioceramic-tissue interface and new bone formation, as taught by Daculsi et al.
	It would have also been obvious for the granules to comprise an interconnected porous structure for the “fundamental physical properties” of biocermic-cell interaction, biocermic resorption, the bioceramic-tissue interface and new bone formation, as taught by Daculsi et al.

Technological Background
1) The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is Ayers, US 2002/0062154.  Ayers is pertinent for teaching, “It has been shown in numerous studies that the architecture of a porous implant has great effect on the ingrowth of bone into the pore spaces. For instance, evidence the pores must be interconnected in order to maintain the vascular system needed for continued bone development within the pore spaces along with increasing the initial fixation and fatigue strength of the implant” (p. 2, para. [0008]).  
2) The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is Mohammadi et al., (Int J Appl Ceram Technol. 2019).  Mohammadi et al. is pertinent for providing an image (SEM micrograph) of porous biphasic calcium phosphate with a “high degree of interconnectivity within pores” (Abstract).  The image below is figure 6 (p. 1803) showing samples at different magnifications.  Note: panel C clearly shows concave shapes, i.e. macropores, and interconnected micropores.

    PNG
    media_image1.png
    199
    253
    media_image1.png
    Greyscale


Response to Arguments
	Applicant argues that the claims are not obvious over the prior art insofar as the prior art does not teach pore-forming particles having the claimed size range and interconnected pores (p. 6-7).
However, the prior art provides sufficient teaching above to address applicant’s limitations, as discussed above.
	
Nonstatutory Obvious-type Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

1) Claims 15, 17-20 remain provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of copending Application No. 16/523,237 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they both claim porous ceramic granules having an average diameter from about 50 µm to 800 µm, including concave shapes having a diameter of 400 to 600 microns, BET surface area, microporosity, beta-tricalcium phosphate, crystalline, amorphous, calcium to phosphate ratio.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

2) Claims 15, 17-20 remain provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of copending Application No. 16/523,259 (reference application). Although the claims at issue are not identical, they 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER E WEBB whose telephone number is (571)270-3287 and fax number is (571) 270-4287.  The examiner can normally be reached from Mon-Fri 7-3:30. 

Walter E. Webb                                                                                                      
/WALTER E WEBB/Primary Examiner, Art Unit 1612